 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer's warehouse superintendent at Playa de Ponce, and takes chargein the absence of the latterHowever, there is no evidence in therecord that he has authority to hire, discharge, or promote other em-ployees, or to make effective recommendations as to any change in theemployment status of other employees, or to exercise any other super-visory functionWe find that Diaz is not a supervisor within themeaning of the ActAccordingly, we include himThe only objection to inclusion of the cleaning employee in theunit is that this employee works most of his time as a stevedore, a clas-sification which was included in the unit by agreement of all the par-tiesAs this particular employee works as both a stevedore and acleaner, categories which we are including in the unit, we shall includehim in the unitAccordingly, we find that all cleaning (or maintenance) employees,stevedores, bag sewers, waterboysi and tally clerk at the Employer'swarehouse and piers in Playa de Ponce, Puerto Rico, excluding allexecutive, administrative, professional, and office clerical employees,guards, watchmen, and supervisors as defined in the Act, constitutea unit appropriate for the purpose of collective bargaining withinthe meaning of Section 9 (b) of the Act[Text of Direction of Election omitted from publication ]Jefferson Downs, Inc'andIndependent Mutuel Clerks Guild ofLouisiana,Petitioner.Case No 15-RC-2039November 25,1959DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Edward A Champagne,hearing officerThe hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed 2Upon the entire record in this case, the Board finds-IThe employer, a Louisiana corporation, operates a racetrack inJefferson Parish, Louisiana, and has no other base of operation out-side that localityAt the time of the hearing in this matter, JeffersonDowns, Inc , had been in business for approximately 1 year and hadconducted only one operation, a 45-day spring meeting lastmg fromMarch 9 to May 2, 1959 Formerly known as Magnolia Park, whichconducted only night harness racing and is now bankrupt, JeffersonDowns is presently operating under the direction and supervision ofthe United States District Court for the Eastern District of LouisianaDuring the Employer's sole meeting to date, the total amount of$6,692,800 was wagered of which the track was entitled to a sliding1Employer's name appears as amended at the hearings The hearing officer granted the motion of Local 328, Parl-Mutuel Clerks Guild ofLouisiana, to intervene in this matter125 NLRB No 58 JEFFERSON DOWNS, INC.387scale of 8 to 10 percent, or approximately $600,000. Income from ad-missions, concessions, and stable rentals amounted to an additional$60,100.The track rented parimutuel machines from AmericanTotalisator Company of Towson, Maryland, at a cost of $40,400; itrented equipment from Telautograph Corporation of Chicago-NewYork at a cost of $3,600; it purchased pictures of photofinishes of itsraces from Jones Precision Photo Company of Baltimore, Maryland,in the amount of $7,400; and it purchased motion pictures of entireraces from Thoroughbred Photo Service of California in the amountof $13,100.Thirty percent of the track's $37,600 advertising expensewas incurred out-of-State.Horses running at Jefferson Downs came from all sections of theUnited States and possibly from some foreign countries, arriving bytruck, rail, and air.During the spring meeting, the track employeda high of 164 and a low of 122 individuals in its parimutuel depart-ment, consisting mostly of sellers and cashiers.A majority of theseemployees were then represented by the Intervenor here, Local 328,Pari-Mutuel Clerks Guild of Louisiana, whose contract with the Em-ployer expired on May 2, 1959. Jefferson Downs has already beengiven permission by the Louisiana Racing Commission to conduct afall meeting in 1959 (51 days) and a spring meeting in 1960 (39 days)for a total of 90 racing days.The Employer takes no position as to the jurisdiction of the Board.The Petitioner contends that the Employer's racetrack operations af-fect commerce within the meaning of the Act, and, in view of theSupreme Court's decision in theHotel Employeescase,' that theBoard can no longer decline to assert jurisdiction over all racetrackoperations, as a class.The Intervenor contends that such operationsaffect commerce, minimally, if at all, and that the Board should not,and in view of the recent amendments to the Act,4 need not assertjurisdiction over racetrack operations..Although we find that the Employer's operations are not whollyunrelated to commerce, and indeed that they come within the scopeof the Board's jurisdiction, we do not believe it would effectuate thepolicies of the Act to assert jurisdiction herein. In theHialeahcase,5we set forth the basic reasons why we have decided to adhereto a policy of nonassertion of jurisdiction as to racetrack operations.Consistent with that decision, we decline to assert jurisdiction herein,and we shall dismiss the petition.[The Board dismissed the petition.]3Hotel Employees Local No. 255, at at. v. Boyd S. Leedom,et at.,358 U.S. 99.4The Labor Management Reporting and Disclosure Act of 1959, Public Law 86-257,86th Congress, amended Section 14 of the Act, by the addition thereto of languagedeclaratory of the Board's discretionary authority to decline to assert jurisdiction overlabor disputes under appropriate conditions.5Hialeah Race Course, Inc.,125 NLRB 388.